Ca | 2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 1of16 Page ID #:130

-

“sb OO ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

FREDY ALVAREZ, by and through CASE NO. CV20-04812 MRW

his Guardian Ad Litem, LOIDA Hon Judge Michael R. Wilner
BRAVO, Roybal “550”
Plaintiff, PROTECTIVE ORDER
vs. (MRW VERSION 4/19)

CITY OF LOS ANGELES; ESTOBAN,) (1 Check if submitted without material
AGUILAR; MICHAEL PATTERSON; ) modifications to MRW form
DOES 3 through 10, inclusive.

Defendants.

 

l. INTRODUCTION
1.1 PURPOSES AND LIMITATIONS

 

Discovery in this action is likely to involve production of confidential,
proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may
be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
enter the following Stipulated Protective Order. The parties acknowledge that this
Order does not confer blanket protections on all disclosures or responses to

discovery and that the protection it affords from public disclosure and use extends

 
cad 2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 2of16 Page ID #:131

 

 

only to the limited information or items that are entitled to confidential treatment
under the applicable legal principles. The parties further acknowledge, as set forth
in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
file confidential information under seal; Civil Local Rule 79-5 sets forth the
procedures that must be followed and the standards that will be applied when a party
seeks permission from the court to file material under seal.

1.2 GOOD CAUSE STATEMENT

 

In this case, Plaintiff claims unlawful seizure and excessive use of force by
law enforcement officers who acted while in the course of their employment. In
connection with these claims, plaintiff intends to seek discovery related to the
officers’ personal and personnel information and background.

Plaintiff is seeking materials and information that Defendant City of Los
Angeles (“City”) maintain as confidential. These records may contain confidential
files such as personnel files of the police officers involved in this incident, Internal
Affairs materials and information, video recordings, audio recordings, and
information and other administrative materials and information currently in the
possession of the City and which City believes need special protection from public
disclosure and from use for any purpose other than prosecuting this litigation.
Plaintiff also seeks official information contained in the personnel files of the police
officers involved in the subject incident, which the City maintains as strictly
confidential and which City believes need special protection from public disclosure
and from use for any purpose other than prosecuting this litigation.

City asserts that the confidentiality of the materials and information sought
by Plaintiff is recognized by California and federal law, as evidenced inter alia by
California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for N.D.
Cal., 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City has
not publicly released the materials and information referenced above except under

protective order or pursuant to a court order, if at all. These materials and
2

 
cad 2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 3o0f16 Page ID #:132

 

 

information are of the type that has been used to initiate disciplinary action against
Los Angeles Police Department (“LAPD”) officers, and has been used as evidence
in disciplinary proceedings, where the officers’ conduct was considered to be
contrary to LAPD policy.

The City contends that absent a protective order delineating the
responsibilities of nondisclosure on the part of the parties hereto, there is a specific
risk of unnecessary and undue disclosure by one or more of the many attorneys,
secretaries, law clerks, paralegals and expert witnesses involved in this case, as well
as the corollary risk of embarrassment, harassment and professional and legal harm
on the part of the LAPD officers referenced in the materials and information.

The City also contends that the unfettered disclosure of the materials and
information, absent a protective order, would allow the media to share this
information with potential jurors in the area, impacting the rights of the City herein
to receive a fair trial.

Thus, good cause exists for the entry of this pretrial protective order in that
the action involves claims of excessive force by law enforcement officers who acted
while in the course of their employment. Accordingly, to expedite the flow of
information, to facilitate the prompt resolution of disputes over confidentiality of
discovery materials, to adequately protect information the parties are entitled to keep
confidential, to ensure that the parties are permitted reasonable and necessary uses
of such material in preparation for and in the conduct of trial, to address their
handling at the end of the litigation, and serve the ends of justice, a protective order
for such information is justified in this matter. It is the intent of the parties that
information will not be designated as confidential for tactical reasons and that
nothing be so designated without a good faith belief that it has been maintained in a
confidential, non-public manner, and there is good cause why it should not be part
of the public record of this case. In order to enable the parties and the Court to more

efficiently work through concerns raised regarding the propriety of disclosing any
3

 
cad 2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 4of16 Page ID #:133

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

such information, the parties wish the Court to enter the following proposed order
into the record.
13 ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
SEAL
The parties further acknowledge, as set forth in Section 12.3, below, that this

 

Stipulated Protective Order does not entitle them to file confidential information
under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
and the standards that will be applied when a party seeks permission from the court
to file material under seal.

There is a strong presumption that the public has a nght of access to judicial
proceedings and records in civil cases. In connection with non-dispositive motions,
good cause must be shown to support a filing under seal. See Kamakana v. City
and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
orders require good cause showing), and a specific showing of good cause or
compelling reasons with proper evidentiary support and legal justification, must be
made with respect to Protected Material that a party seeks to file under seal. The
parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
does not— without the submission of competent evidence by declaration,
establishing that the material sought to be filed under seal qualifies as confidential,
privileged, or otherwise protectable—constitute good cause.

Further, if a party requests sealing related to a dispositive motion or trial,
then compelling reasons, not only good cause, for the sealing must be shown, and
the relief sought shall be narrowly tailored to serve the specific interest to be
protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
2010). For each item or type of information, document, or thing sought to be filed

or introduced under seal in connection with a dispositive motion or trial, the party
4

 
cad 2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 5of16 Page ID #:134

 

 

seeking protection must articulate compelling reasons, supported by specific facts
and legal justification, for the requested sealing order. Again, competent evidence
supporting the application to file documents under seal must be provided by
declaration.

Any document that is not confidential, privileged, or otherwise protectable in
its entirety will not be filed under seal if the confidential portions can be redacted.
If documents can be redacted, then a redacted version for public viewing, omitting
only the confidential, privileged, or otherwise protectable portions of the document,
shall be filed. Any application that seeks to file documents under seal in their
entirety should include an explanation of why redaction is not feasible.

2. DEFINITIONS

2.1 Action: Fredy Alvarez v. City of Los Angeles, et al., Case No. 20-
04812-MRW.

2.2 Challenging Party: a Party or Non-Party that challenges the
designation of information or items under this Order.

2.3 “CONFIDENTIAL” Information or Items: information (regardless of
how it is generated, stored or maintained) or tangible things that qualify for
protection under Federal Rule of Civil Procedure 26(c), and as specified above in
the Good Cause Statement. This also includes (1) any information copied or
extracted from the Confidential information; (2) all copies, excerpts, summaries or
compilations of Confidential information; and (3) any testimony, conversations, or
presentations that might reveal Confidential information.

2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
their support staff).

2.5 Designating Party: a Party or Non-Party that designates information or
items that it produces in disclosures or in responses to discovery as

“CONFIDENTIAL.”

 
cad 2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 6of16 Page ID #:135

 

 

2.6 Disclosure or Discovery Material: all items or information, regardless

 

of the medium or manner in which it is generated, stored, or maintained (including,
among other things, testimony, transcripts, and tangible things), that are produced or
generated in disclosures or responses to discovery in this matter.

2.7 Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as
an expert witness or as a consultant in this Action.

2.8 House Counsel: attorneys who are employees of a party to this Action.
House Counsel does not include Outside Counsel of Record or any other outside
counsel.

2.9 Non-Party: any natural person, partnership, corporation, association, or

other legal entity not named as a Party to this action.

 

2.10 Outside Counsel of Record: attorneys who are not employees of a
party to this Action but are retained to represent or advise a party to this Action and
have appeared in this Action on behalf of that party or are affiliated with a law firm
which has appeared on behalf of that party, and includes support staff.

2.11 Party: any party to this Action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).

2.12 Producing Party: a Party or Non-Party that produces Disclosure or

Discovery Material in this Action.

 

2.13 Professional Vendors: persons or entities that provide litigation
support services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium)
and their employees and subcontractors.

2.14 Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”

 
cad 2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 7 of16 Page ID #:136

 

 

2.15 Receiving Party: a Party that receives Disclosure or Discovery
Material from a Producing Party.
3. SCOPE

The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.

Any use of Protected Material at trial will be governed by the orders of the
trial judge. This Order does not govern the use of Protected Material at trial.
4. DURATION

Even after final disposition of this litigation, the confidentiality obligations
imposed by this Order will remain in effect until a Designating Party agrees
otherwise in writing or a court order otherwise directs. Final disposition will be
deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
or without prejudice; and (2) final judgment herein after the completion and
exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
including the time limits for filing any motions or applications for extension of time
pursuant to applicable law.
5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection.
Each Party or Non-Party that designates information or items for protection under
this Order must take care to limit any such designation to specific material that
qualifies under the appropriate standards. The Designating Party must designate for
protection only those parts of material, documents, items, or oral or written
communications that qualify so that other portions of the material, documents,
items, or communications for which protection is not warranted are not swept

unjustifiably within the ambit of this Order.
7

 
cad 2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 8of16 Page ID #:137

 

 

Mass, indiscriminate, or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber the case development process or to impose
unnecessary expenses and burdens on other parties) may expose the Designating
Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the inapplicable designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in
this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or
produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic documents,
but excluding transcripts of depositions or other pretrial or trial proceedings), that
the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
“CONFIDENTIAL legend”), to each page that contains protected material. If only a
portion or portions of the material on a page qualifies for protection, the Producing
Party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins).

A Party or Non-Party that makes original documents available for inspection
need not designate them for protection until after the inspecting Party has indicated
which documents it would like copied and produced. During the inspection and
before the designation, all of the material made available for inspection will be
deemed “CONFIDENTIAL.” After the inspecting Party has identified the
documents it wants copied and produced, the Producing Party must determine which

documents, or portions thereof, qualify for protection under this Order. Then, before
8

 
cad 2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 9of16 Page ID #:138

 

 

producing the specified documents, the Producing Party must affix the
“CONFIDENTIAL legend” to each page that contains Protected Material. If only a
portion or portions of the material on a page qualifies for protection, the Producing
Party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins).

(b) for testimony given in depositions that the Designating Party identify the
Disclosure or Discovery Material on the record, before the close of the deposition all
protected testimony.

(c) for information produced in some form other than documentary and for
any other tangible items, that the Producing Party affix in a prominent place on the
exterior of the container or containers in which the information is stored the legend
“CONFIDENTIAL.” If only a portion or portions of the information warrants
protection, the Producing Party, to the extent practicable, will identify the protected
portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive
the Designating Party’s right to secure protection under this Order for such material.
Upon timely correction of a designation, the Receiving Party must make reasonable
efforts to assure that the material is treated in accordance with the provisions of this
Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.

6.2 Meet and Confer. The Challenging Party will initiate the dispute
resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1

et seq.

 
Cas@

ry

 

 

2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 10o0f16 Page ID #:139

6.3 The burden of persuasion in any such challenge proceeding will be on
the Designating Party. Frivolous challenges, and those made for an improper
purpose (e.g., to harass or impose unnecessary expenses and burdens on other
parties) may expose the Challenging Party to sanctions. Unless the Designating
Party has waived or withdrawn the confidentiality designation, all parties will
continue to afford the material in question the level of protection to which it is
entitled under the Producing Party’s designation until the Court rules on the
challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1 Basic Principles. A Receiving Party may use Protected Material that is
disclosed or produced by another Party or by a Non-Party in connection with this
Action only for prosecuting, defending, or attempting to settle this Action. Such
Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order. When the Action has been terminated, a
Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a
Receiving Party may disclose any information or item designated
“CONFIDENTIAL” only to:

(a) the Receiving Party’s Outside Counsel of Record in this Action, as well
as employees of said Outside Counsel of Record to whom it is reasonably necessary
to disclose the information for this Action;

(b) the officers, directors, and employees (including House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this Action;
10

 
Cas@

ry

 

 

2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 11o0f16 Page ID #:140

(c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the Court and its personnel;

(e) court reporters and their staff;

(f) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Action and who have
signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses ,and attorneys for witnesses, in the
Action to whom disclosure is reasonably necessary provided: (1) the deposing party
requests that the witness sign the form attached as Exhibit A hereto; and (2) they
will not be permitted to keep any confidential information unless they sign the
“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
agreed by the Designating Party or ordered by the court. Pages of transcribed
deposition testimony or exhibits to depositions that reveal Protected Material may
be separately bound by the court reporter and may not be disclosed to anyone except
as permitted under this Stipulated Protective Order; and

(i) any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED

PRODUCED IN OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this Action as
“CONFIDENTIAL,” that Party must:

(a) promptly notify in writing the Designating Party. Such notification will

include a copy of the subpoena or court order;
11

 
Cas@

ry

 

 

2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 12 o0f16 Page ID #:141

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena
or order is subject to this Protective Order. Such notification will include a copy of
this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with
the subpoena or court order will not produce any information designated in this
action as “CONFIDENTIAL” before a determination by the court from which the
subpoena or order issued, unless the Party has obtained the Designating Party’s
permission. The Designating Party will bear the burden and expense of seeking
protection in that court of its confidential material and nothing in these provisions
should be construed as authorizing or encouraging a Receiving Party in this Action
to disobey a lawful directive from another court.

9. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

PRODUCED IN THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-
Party in this Action and designated as “CONFIDENTIAL.” Such information
produced by Non-Parties in connection with this litigation is protected by the
remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party will:

(1) promptly notify in writing the Requesting Party and the Non-Party
that some or all of the information requested is subject to a confidentiality

agreement with a Non-Party;
12

 
Cas@

ry

 

 

2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 13 o0f16 Page ID #:142

(2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

(3) make the information requested available for inspection by the
Non-Party, if requested.

(c) Ifthe Non-Party fails to seek a protective order from this court within 14
days of receiving the notice and accompanying information, the Receiving Party
may produce the Non-Party’s confidential information responsive to the discovery
request. If the Non-Party timely seeks a protective order, the Receiving Party will
not produce any information in its possession or control that is subject to the
confidentiality agreement with the Non-Party before a determination by the court.
Absent a court order to the contrary, the Non-Party will bear the burden and expense
of seeking protection in this court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in
writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
persons to whom unauthorized disclosures were made of all the terms of this Order,
and (d) request such person or persons to execute the “Acknowledgment and
Agreement to Be Bound” that is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other protection,
the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

Procedure 26(b)(5)(B). This provision is not intended to modify whatever
13

 
Cas@

ry

 

 

2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 14o0f16 Page ID #:143

procedure may be established in an e-discovery order that provides for production
without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
(e), insofar as the parties reach an agreement on the effect of disclosure of a
communication or information covered by the attorney-client privilege or work
product protection, the parties may incorporate their agreement in the stipulated
protective order submitted to the court.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seek its modification by the Court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order no Party waives any right it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in this
Stipulated Protective Order. Similarly, no Party waives any right to object on any
ground to use in evidence of any of the material covered by this Protective Order.

12.3 Filing Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Civil Local Rule 79-5. Protected Material may
only be filed under seal pursuant to a court order authorizing the sealing of the
specific Protected Material at issue. If a Party's request to file Protected Material
under seal is denied by the court, then the Receiving Party may file the information
in the public record unless otherwise instructed by the court.

13. FINAL DISPOSITION

After the final disposition of this Action, as defined in paragraph 4, within 60
days of a written request by the Designating Party, each Receiving Party must return
all Protected Material to the Producing Party. As used in this subdivision, “all
Protected Material” includes all copies, abstracts, compilations, summaries, and any
other format reproducing or capturing any of the Protected Material. The Receiving
Party must submit a written certification to the Producing Party (and, if not the same

person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
14

 
Cas@

ry

 

 

2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 15o0f16 Page ID #:144

(by category, where appropriate) all the Protected Material that was returned and (2)
affirms that the Receiving Party has not retained any copies, abstracts, compilations,
summaries or any other format reproducing or capturing any of the Protected
Material. Notwithstanding this provision, Counsel are entitled to retain an archival
copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
work product, and consultant and expert work product, even if such materials
contain Protected Material. Any such archival copies that contain or constitute
Protected Material remain subject to this Protective Order as set forth in Section 4
(DURATION).
14. VIOLATION

Any willful violation of this Order may be punished by civil or criminal
contempt proceedings, financial or evidentiary sanctions, reference to disciplinary

authorities, or other appropriate action at the discretion of the Court.
IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: _ 10-28-20 /S/ Justin P. Dixon
Attorneys for Plaintiff

DATED: _ 10-28-20 /S/ Hasmik Badalian Collins
Attorneys for Defendant

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

DATED: _ 10-29-2020 Li Ul —

HON. MICHAEL R. WILNER
United States Magistrate Judge

 

15

 
Cas@

ry

 

 

2:20-cv-04812-MRW Document 24 Filed 10/29/20 Page 16 of16 Page ID #:145

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [full name], of

 

[full address], declare under penalty of perjury that I have read in its entirety and
understand the Stipulated Protective Order that was issued by the United States
District Court for the Central District of California on [date] in the case of
[insert case name and number]. I agree to comply with and to be

bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment
in the nature of contempt. I solemnly promise that I will not disclose in any manner
any information or item that is subject to this Stipulated Protective Order to any
person or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court
for the Central District of California for the purpose of enforcing the terms of this
Stipulated Protective Order, even if such enforcement proceedings occur after

termination of this action. I hereby appoint [full

 

name] of [full address and

 

telephone number] as my California agent for service of process in connection with
this action or any proceedings related to enforcement of this Stipulated Protective
Order.

Date:

 

City and State where signed:

 

Printed name:

 

Signature:

 

16

 
